UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 3/31/17 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (134.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (20.4%) Government National Mortgage Association Pass-Through Certificates 6.50%, with due dates from 4/15/28 to 7/20/36 $59,593 $68,490 6.00%, with due dates from 4/15/28 to 11/20/38 141,384 159,627 5.50%, 4/20/38 213,834 240,287 5.00%, TBA, 4/1/47 1,000,000 1,075,078 4.50%, with due dates from 9/20/44 to 9/20/45 1,172,031 1,254,575 4.50%, TBA, 4/1/47 1,000,000 1,068,047 4.00%, with due dates from 4/20/45 to 5/20/45 2,294,486 2,487,636 3.50%, with due dates from 1/20/45 to 6/20/45 6,469,746 6,715,251 3.00%, TBA, 4/1/47 1,000,000 1,008,906 U.S. Government Agency Mortgage Obligations (113.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7.50%, with due dates from 9/1/30 to 7/1/31 16,510 19,363 7.00%, with due dates from 11/1/26 to 4/1/32 180,349 207,309 5.50%, 12/1/33 25,055 27,949 4.50%, with due dates from 7/1/44 to 8/1/44 232,708 253,778 4.00%, with due dates from 12/1/44 to 9/1/45 1,605,924 1,698,048 3.50%, 10/1/46 982,558 1,013,609 3.00%, 6/1/46 962,950 957,684 Federal National Mortgage Association Pass-Through Certificates 7.50%, with due dates from 9/1/30 to 11/1/30 17,931 21,016 7.00%, with due dates from 12/1/28 to 12/1/35 432,650 499,615 6.50%, 9/1/36 11,163 12,780 6.00%, 1/1/38 161,269 183,317 5.50%, 1/1/38 648,388 722,931 5.00%, 2/1/39 18,193 19,944 4.50%, with due dates from 7/1/44 to 5/1/45 361,600 393,048 4.50%, TBA, 4/1/47 3,000,000 3,217,266 4.00%, 3/1/46 491,745 521,749 4.00%, TBA, 4/1/47 3,000,000 3,146,953 3.50%, with due dates from 5/1/45 to 11/1/45 3,592,784 3,700,214 3.50%, TBA, 5/1/47 16,000,000 16,334,374 3.50%, TBA, 4/1/47 20,000,000 20,459,376 3.00%, with due dates from 4/1/43 to 10/1/46 6,369,115 6,344,888 3.00%, TBA, 4/1/47 16,000,000 15,865,000 2.50%, TBA, 4/1/47 3,000,000 2,860,313 Total U.S. government and agency mortgage obligations (cost $92,683,942) U.S. TREASURY OBLIGATIONS (24.0%) (a) Principal amount Value U.S. Treasury Bonds 6.25%, 8/15/23 $990,000 $1,233,439 4.50%, 8/15/39 (SEG) (SEGSF) (SEGCCS) 7,201,000 9,093,513 U.S. Treasury Notes 0.625%, 5/31/17 6,200,000 6,198,111 Total U.S. treasury obligations (cost $15,978,766) MORTGAGE-BACKED SECURITIES (31.8%) (a) Principal amount Value Agency collateralized mortgage obligations (31.8%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 22.122%, 4/15/37 $36,653 $56,022 IFB Ser. 2979, Class AS, 20.929%, 3/15/34 372 374 IFB Ser. 3072, Class SM, 20.452%, 11/15/35 48,305 69,521 IFB Ser. 3065, Class DC, 17.123%, 3/15/35 262,178 376,944 IFB Ser. 2990, Class LB, 14.614%, 6/15/34 48,849 58,524 IFB Ser. 3232, Class KS, IO, 5.388%, 10/15/36 181,584 24,287 IFB Ser. 4136, Class ES, IO, 5.338%, 11/15/42 417,738 58,274 IFB Ser. 4436, Class SC, IO, 5.238%, 2/15/45 1,631,658 300,715 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 373,289 79,175 Ser. 4018, Class DI, IO, 4.50%, 7/15/41 556,233 81,394 Ser. 4329, Class MI, IO, 4.50%, 6/15/26 587,795 66,798 Ser. 4546, Class PI, IO, 4.00%, 12/15/45 803,965 139,247 Ser. 4530, Class HI, IO, 4.00%, 11/15/45 535,116 93,592 Ser. 4500, Class GI, IO, 4.00%, 8/15/45 694,108 137,794 Ser. 4425, IO, 4.00%, 1/15/45 663,846 128,753 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 521,472 114,463 Ser. 4116, Class MI, IO, 4.00%, 10/1/42 878,435 177,548 Ser. 4019, Class JI, IO, 4.00%, 5/15/41 711,815 108,409 Ser. 3996, Class IK, IO, 4.00%, 3/15/39 725,526 66,701 Ser. 4621, Class QI, IO, 3.50%, 10/15/46 1,046,060 174,525 Ser. 4165, Class AI, IO, 3.50%, 2/15/43 476,971 80,341 Ser. 4136, Class IQ, IO, 3.50%, 11/15/42 795,242 108,381 Ser. 4122, Class AI, IO, 3.50%, 10/15/42 604,798 80,230 Ser. 4199, Class CI, IO, 3.50%, 12/15/37 499,902 42,342 Ser. 304, Class C37, IO, 3.50%, 12/15/27 490,889 49,025 Ser. 4150, Class DI, IO, 3.00%, 1/15/43 598,311 76,285 Ser. 4141, Class PI, IO, 3.00%, 12/15/42 568,762 67,723 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 1,357,661 147,809 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 1,460,096 151,558 Ser. 4171, Class NI, IO, 3.00%, 6/15/42 866,397 92,653 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 463,991 46,167 Ser. 4201, Class JI, IO, 3.00%, 12/15/41 680,889 64,309 Ser. 3939, Class EI, IO, 3.00%, 3/15/26 621,373 39,960 Ser. 315, PO, zero %, 9/15/43 1,147,377 887,039 Ser. 3835, Class FO, PO, zero %, 4/15/41 843,873 718,472 Ser. 3391, PO, zero %, 4/15/37 8,802 7,448 Ser. 3300, PO, zero %, 2/15/37 4,451 3,830 Ser. 3326, Class WF, zero %, 10/15/35 1,314 989 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 34.01%, 7/25/36 29,362 53,127 IFB Ser. 06-8, Class HP, 20.967%, 3/25/36 50,209 79,024 IFB Ser. 07-53, Class SP, 20.601%, 6/25/37 56,567 82,603 IFB Ser. 08-24, Class SP, 19.684%, 2/25/38 256,567 350,434 IFB Ser. 05-122, Class SE, 19.664%, 11/25/35 62,979 84,800 IFB Ser. 05-75, Class GS, 17.305%, 8/25/35 42,462 55,040 IFB Ser. 05-106, Class JC, 17.08%, 12/25/35 63,295 91,852 IFB Ser. 05-83, Class QP, 14.842%, 11/25/34 21,500 26,528 IFB Ser. 11-4, Class CS, 10.937%, 5/25/40 120,434 137,990 IFB Ser. 11-123, Class KS, IO, 5.618%, 10/25/41 134,242 23,739 IFB Ser. 13-103, Class SK, IO, 4.938%, 10/25/43 267,074 57,148 Ser. 15-16, Class MI, IO, 4.50%, 4/25/45 759,344 162,310 Ser. 12-118, Class PI, IO, 4.00%, 6/25/42 1,117,893 201,906 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 371,552 58,181 Ser. 12-62, Class MI, IO, 4.00%, 3/25/41 423,378 57,675 Ser. 12-104, Class HI, IO, 4.00%, 9/25/27 870,959 104,202 Ser. 16-70, Class QI, IO, 3.50%, 10/25/46 2,936,614 475,467 Ser. 15-10, Class AI, IO, 3.50%, 8/25/43 900,270 126,924 Ser. 12-124, Class JI, IO, 3.50%, 11/25/42 294,850 40,106 Ser. 13-22, Class PI, IO, 3.50%, 10/25/42 738,480 139,367 Ser. 12-114, Class NI, IO, 3.50%, 10/25/41 1,149,991 186,282 Ser. 13-55, Class IK, IO, 3.00%, 4/25/43 481,953 56,870 Ser. 13-6, Class JI, IO, 3.00%, 2/25/43 1,066,501 119,648 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 440,809 50,913 Ser. 13-8, Class NI, IO, 3.00%, 12/25/42 470,020 49,679 Ser. 12-145, Class TI, IO, 3.00%, 11/25/42 451,506 35,082 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 522,610 44,422 Ser. 13-55, Class PI, IO, 3.00%, 5/25/42 790,016 70,477 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 594,100 64,400 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 576,448 40,340 Ser. 13-30, Class IP, IO, 3.00%, 10/25/41 828,901 59,242 Ser. 13-23, Class LI, IO, 3.00%, 6/25/41 498,300 36,127 Ser. 14-28, Class AI, IO, 3.00%, 3/25/40 695,198 78,974 FRB Ser. 03-W8, Class 3F2, 1.332%, 5/25/42 5,077 5,079 FRB Ser. 07-95, Class A3, 1.232%, 8/27/36 1,868,618 1,804,715 Ser. 08-53, Class DO, PO, zero %, 7/25/38 51,669 46,792 Ser. 07-44, Class CO, PO, zero %, 5/25/37 15,562 12,868 FRB Ser. 88-12, Class B, zero %, 2/25/18 23 23 Government National Mortgage Association Ser. 16-75, Class LI, IO, 6.00%, 1/20/40 627,010 148,131 IFB Ser. 11-81, Class SB, IO, 5.777%, 11/16/36 396,722 36,788 IFB Ser. 13-182, Class SP, IO, 5.722%, 12/20/43 544,715 102,325 IFB Ser. 11-156, Class SK, IO, 5.622%, 4/20/38 1,261,450 266,481 Ser. 15-89, Class LI, IO, 5.00%, 12/20/44 1,254,213 269,505 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 527,828 112,987 Ser. 14-76, IO, 5.00%, 5/20/44 685,815 140,847 Ser. 13-51, Class QI, IO, 5.00%, 2/20/43 497,877 93,705 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 293,146 62,173 Ser. 13-6, Class OI, IO, 5.00%, 1/20/43 222,524 47,687 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 64,019 3,759 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 326,106 68,931 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 1,037,686 220,564 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 812,258 173,368 Ser. 13-34, Class HI, IO, 4.50%, 3/20/43 780,254 152,149 Ser. 12-129, IO, 4.50%, 11/16/42 581,567 130,399 Ser. 12-91, Class IN, IO, 4.50%, 5/20/42 1,119,490 226,025 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 324,660 44,527 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 746,430 147,554 Ser. 10-35, Class DI, IO, 4.50%, 3/20/40 446,170 90,662 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 268,192 54,014 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 216,071 43,272 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 215,297 50,771 Ser. 09-121, Class CI, IO, 4.50%, 12/16/39 910,139 199,831 Ser. 11-81, Class PI, IO, 4.50%, 12/20/37 46,332 519 Ser. 16-69, IO, 4.00%, 5/20/46 1,231,280 203,358 Ser. 15-64, Class IG, IO, 4.00%, 5/20/45 746,681 155,228 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 599,799 131,369 Ser. 15-40, IO, 4.00%, 3/20/45 391,617 83,310 Ser. 14-100, Class NI, IO, 4.00%, 6/20/43 1,271,953 172,210 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 242,881 42,312 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 689,304 124,913 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 306,011 53,974 Ser. 14-104, IO, 4.00%, 3/20/42 662,606 116,817 Ser. 14-4, Class IK, IO, 4.00%, 7/20/39 379,095 39,761 Ser. 11-71, Class IK, IO, 4.00%, 4/16/39 428,994 51,525 Ser. 10-114, Class MI, IO, 4.00%, 3/20/39 552,052 47,798 Ser. 14-182, Class BI, IO, 4.00%, 1/20/39 841,765 143,438 Ser. 16-156, Class PI, IO, 3.50%, 11/20/46 888,408 115,923 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 1,607,952 216,004 Ser. 16-4, Class JI, IO, 3.50%, 1/20/46 1,051,757 173,782 Ser. 13-79, Class PI, IO, 3.50%, 4/20/43 587,067 91,888 Ser. 15-168, Class IG, IO, 3.50%, 3/20/43 821,777 133,368 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 366,818 59,021 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 327,876 52,972 Ser. 12-136, IO, 3.50%, 11/20/42 773,003 159,187 Ser. 14-46, Class JI, IO, 3.50%, 10/20/41 373,677 51,601 Ser. 13-18, Class GI, IO, 3.50%, 5/20/41 510,050 60,390 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 310,897 24,237 Ser. 14-102, Class IG, IO, 3.50%, 3/16/41 313,951 43,356 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 902,182 128,433 Ser. 12-48, Class KI, IO, 3.50%, 12/16/39 370,200 37,060 Ser. 14-147, Class MI, IO, 3.50%, 7/20/39 705,328 47,003 Ser. 15-99, Class TI, IO, 3.50%, 4/20/39 988,663 98,520 Ser. 15-24, Class AI, IO, 3.50%, 12/20/37 867,299 117,630 Ser. 14-160, Class IB, IO, 3.00%, 11/20/40 1,372,659 126,010 Ser. 14-141, Class CI, IO, 3.00%, 3/20/40 419,804 37,440 Ser. 14-174, Class AI, IO, 3.00%, 11/16/29 720,926 71,784 Ser. 17-H03, Class KI, IO, 2.774%, 1/20/67 1,480,219 199,292 Ser. 16-H23, Class NI, IO, 2.591%, 10/20/66 1,998,782 277,431 Ser. 15-H22, Class GI, IO, 2.58%, 9/20/65 1,699,635 225,712 Ser. 16-H13, Class IK, IO, 2.576%, 6/20/66 1,589,509 205,643 Ser. 16-H24, Class JI, IO, 2.496%, 11/20/66 624,753 82,389 Ser. 16-H03, Class AI, IO, 2.371%, 1/20/66 1,829,890 196,713 Ser. 16-H04, Class HI, IO, 2.36%, 7/20/65 963,266 104,900 Ser. 17-H08, Class GI, IO, 2.313%, 2/20/67 1,045,000 142,381 Ser. 16-H06, Class AI, IO, 2.286%, 2/20/66 1,009,609 102,273 Ser. 16-H27, Class GI, IO, 2.273%, 12/20/66 1,587,991 223,113 Ser. 16-H07, Class PI, IO, 2.248%, 3/20/66 2,735,149 357,279 Ser. 15-H25, Class BI, IO, 2.205%, 10/20/65 1,205,810 131,192 FRB Ser. 15-H16, Class XI, IO, 2.202%, 7/20/65 1,011,920 117,180 Ser. 17-H06, Class MI, IO, 2.17%, 2/20/67 1,743,445 221,940 Ser. 15-H20, Class CI, IO, 2.17%, 8/20/65 1,690,986 198,694 Ser. 16-H04, Class KI, IO, 2.122%, 2/20/66 1,978,543 171,886 Ser. 15-H22, Class AI, IO, 2.115%, 9/20/65 1,786,032 190,391 Ser. 15-H13, Class AI, IO, 2.101%, 6/20/65 1,474,812 166,838 Ser. 15-H10, Class HI, IO, 2.098%, 4/20/65 2,814,239 292,962 Ser. 16-H11, Class HI, IO, 2.083%, 1/20/66 3,308,573 363,943 Ser. 16-H06, Class HI, IO, 2.058%, 2/20/66 1,282,924 124,059 Ser. 15-H24, Class HI, IO, 2.034%, 9/20/65 1,579,946 129,872 Ser. 16-H10, Class AI, IO, 2.014%, 4/20/66 1,585,423 131,114 Ser. 16-H17, Class DI, IO, 2.013%, 7/20/66 1,587,445 188,906 Ser. 14-H21, Class AI, IO, 1.967%, 10/20/64 1,726,767 165,424 Ser. 16-H06, Class DI, IO, 1.917%, 7/20/65 1,608,439 147,333 Ser. 15-H23, Class TI, IO, 1.885%, 9/20/65 1,268,825 131,450 Ser. 16-H18, Class QI, IO, 1.87%, 6/20/66 1,449,384 186,246 Ser. 14-H25, Class BI, IO, 1.676%, 12/20/64 1,274,608 108,979 Ser. 17-H06, Class EI, 1.565%, 2/20/67 848,473 67,688 Ser. 16-H08, Class GI, IO, 1.421%, 4/20/66 1,199,117 74,705 FRB Ser. 11-H07, Class FI, IO, 1.224%, 2/20/61 5,077,011 207,142 Ser. 10-151, Class KO, PO, zero %, 6/16/37 43,871 36,403 Ser. 06-36, Class OD, PO, zero %, 7/16/36 2,400 2,012 Total mortgage-backed securities (cost $21,507,011) ASSET-BACKED SECURITIES (1.0%) (a) Principal amount Value Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 1.882%, 2/25/49 $667,000 $667,000 Total asset-backed securities (cost $667,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.3125/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3125 $7,777,600 $13,144 1.54/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.54 11,666,400 10,500 (1.495)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 11,666,400 9,800 1.495/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 11,666,400 6,417 1.698/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.698 11,666,400 2,800 2.265/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.265 5,833,200 2,683 Barclays Bank PLC 2.62/3 month USD-LIBOR-BBA/May-37 May-17/2.62 3,888,800 44,060 1.425/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.425 11,666,400 4,317 (2.60)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.60 5,833,200 1,750 Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Sep-27 Sep-17/2.25 7,777,600 72,021 1.6125/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.6125 15,555,200 17,111 2.297/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.297 5,833,200 7,991 (1.34)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 11,666,400 5,717 2.163/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.163 5,833,200 2,567 1.34/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 11,666,400 12 Credit Suisse International (2.58)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.58 7,777,600 1,167 Goldman Sachs International 1.86375/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.86375 11,666,400 3,267 JPMorgan Chase Bank N.A. 2.4427/3 month USD-LIBOR-BBA/May-27 May-17/2.4427 3,888,800 34,921 2.9498/3 month USD-LIBOR-BBA/May-27 May-17/2.9498 3,888,800 26,949 2.3525/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3525 3,888,800 10,811 1.426/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.426 11,666,400 3,964 Total purchased swap options outstanding (cost $672,865) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Call) Apr-17/$94.23 $1,000,000 $11,309 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.51 2,000,000 19,108 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.63 2,000,000 17,710 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.76 2,000,000 16,376 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) May-17/98.95 2,000,000 11,104 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.95 2,000,000 2,914 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.83 2,000,000 2,502 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.71 2,000,000 2,140 Total purchased options outstanding (cost $114,063) SHORT-TERM INVESTMENTS (2.0%) (a) Principal amount Value Interest in $250,000,000 joint tri-party repurchase agreement dated 3/31/17 with HSBC Bank USA, National Association due 4/3/17 - maturity value of $1,377,090 for an effective yield of 0.780% (collateralized by various mortgage backed securities with a coupon rate of 4.000% and due dates ranging from 1/20/45 to 10/20/46, valued at $255,001,975) $1,377,000 $1,377,000 Total short-term investments (cost $1,377,000) TOTAL INVESTMENTS Total investments (cost $133,000,647) (b) FUTURES CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond Ultra 30 yr (Long) 22 $3,533,750 Jun-17 $(25,481) U.S. Treasury Note 5 yr (Long) 17 2,001,352 Jun-17 (3,081) U.S. Treasury Note 10 yr (Long) 66 8,221,125 Jun-17 (23,756) Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/17 (premiums $813,233) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.8625/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.8625 $5,833,200 $6 (1.728)/3 month USD-LIBOR-BBA/Jul-20 Jul-17/1.728 3,888,800 5,367 (2.6475)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.6475 7,777,600 5,678 2.082/3 month USD-LIBOR-BBA/Jul-20 Jul-17/2.082 3,888,800 5,989 (2.01)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.01 7,777,600 9,566 (1.993)/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.993 11,666,400 15,983 Barclays Bank PLC 2.83/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.83 5,833,200 23 2.715/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.715 5,833,200 233 (2.13975)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/2.13975 11,666,400 350 (2.905)/3 month USD-LIBOR-BBA/May-27 May-17/2.905 3,888,800 19,988 (2.40)/3 month USD-LIBOR-BBA/May-27 May-17/2.40 3,888,800 26,249 (2.435)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.435 5,833,200 37,507 Citibank, N.A. 1.942/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.942 3,888,800 4 (1.652)/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.652 3,888,800 4 2.8945/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.8945 5,833,200 117 2.7655/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.7655 5,833,200 467 (2.0625)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/2.0625 15,555,200 15,711 (2.206)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.206 7,777,600 30,488 Credit Suisse International 2.81/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.81 7,777,600 8 2.695/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.695 7,777,600 78 (2.43)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.43 7,777,600 43,010 Goldman Sachs International (1.63875)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.63875 11,666,400 12 (1.75125)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.75125 11,666,400 233 JPMorgan Chase Bank N.A. (2.06)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/2.06 11,666,400 2,567 (2.69)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.69 3,888,800 4,589 (2.05)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.05 3,888,800 7,622 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 910,000 42,885 (2.6657)/3 month USD-LIBOR-BBA/May-37 May-17/2.6657 3,888,800 60,276 Total WRITTEN OPTIONS OUTSTANDING at 3/31/17 (premiums $114,063) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Apr-17/$94.23 $1,000,000 $21 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.20 2,000,000 12,204 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.32 2,000,000 11,156 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.45 2,000,000 10,172 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.88 2,000,000 7,206 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/100.01 2,000,000 6,488 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/100.13 2,000,000 5,826 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) May-17/98.95 2,000,000 11,884 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.38 2,000,000 1,418 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.26 2,000,000 1,202 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.13 2,000,000 1,016 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.81 2,000,000 656 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.69 2,000,000 550 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.56 2,000,000 462 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. (2.785)/3 month USD-LIBOR-BBA/Jan-47 (Purchased) Jan-27/2.785 $1,166,600 $(125,176) $(2,368) 2.5925/3 month USD-LIBOR-BBA/Jan-27 (Purchased) Jan-19/2.5925 1,166,600 (41,123) (4,480) (2.5925)/3 month USD-LIBOR-BBA/Jan-27 (Purchased) Jan-19/2.5925 1,166,600 (41,123) (5,250) 2.785/3 month USD-LIBOR-BBA/Jan-47 (Purchased) Jan-27/2.785 1,166,600 (125,176) (10,369) (2.7175)/3 month USD-LIBOR-BBA/Jan-47 (Written) Jan-19/2.7175 1,166,600 105,402 15,037 2.7175/3 month USD-LIBOR-BBA/Jan-47 (Written) Jan-19/2.7175 1,166,600 105,402 7,606 Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/Feb-22 (Purchased) Feb-19/2.43 1,166,600 (16,274) (268) (2.43)/3 month USD-LIBOR-BBA/Feb-22 (Purchased) Feb-19/2.43 1,166,600 (16,274) (3,231) Goldman Sachs International (2.8175)/3 month USD-LIBOR-BBA/Mar-47 (Purchased) Mar-27/2.8175 233,300 (29,454) 350 2.8175/3 month USD-LIBOR-BBA/Mar-47 (Purchased) Mar-27/2.8175 233,300 (29,454) (334) JPMorgan Chase Bank N.A. 2.8325/3 month USD-LIBOR-BBA/Feb-52 (Purchased) Feb-22/2.8325 1,166,600 (162,887) (4,013) (2.8325)/3 month USD-LIBOR-BBA/Feb-52 (Purchased) Feb-22/2.8325 1,166,600 (162,887) (12,763) 2.79/3 month USD-LIBOR-BBA/Feb-49 (Written) Feb-19/2.79 1,166,600 110,769 15,737 (2.79)/3 month USD-LIBOR-BBA/Feb-49 (Written) Feb-19/2.79 1,166,600 110,769 5,018 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/17 (proceeds receivable $53,009,805) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3.00%, 4/1/47 $1,000,000 4/12/17 $990,898 Federal National Mortgage Association, 3.50%, 4/1/47 20,000,000 4/12/17 20,459,376 Federal National Mortgage Association, 3.00%, 5/1/47 10,000,000 5/11/17 9,897,656 Federal National Mortgage Association, 3.00%, 4/1/47 16,000,000 4/12/17 15,865,000 Government National Mortgage Association, 4.00%, 4/1/47 1,000,000 4/20/17 1,056,328 Government National Mortgage Association, 3.50%, 4/1/47 5,000,000 4/20/17 5,184,766 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $20,250,500 (E) $(7,316) 6/21/19 1.75% 3 month USD-LIBOR-BBA $(15,741) 9,973,600 (E) (7,468) 6/21/22 3 month USD-LIBOR-BBA 2.20% 30,771 4,094,200 (E) 2,810 6/21/27 2.50% 3 month USD-LIBOR-BBA (22,987) 1,466,800 (E) 10,438 6/21/47 3 month USD-LIBOR-BBA 2.70% 19,984 2,142,000 (E) (28) 4/4/27 3 month USD-LIBOR-BBA 2.39859% 1,426 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $215,990 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(1,595) 161,103 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,189) Barclays Bank PLC 223,374 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,949 193,076 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,486) 46,214 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 471 95,849 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (187) 384,899 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 3,924 8,680 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (28) 69,758 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 288 9,307 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 81 311,669 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (1,251) 122,128 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (398) 141,912 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,062 267,320 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,974 11,504 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (102) 368,744 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,581 6,014,657 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 53,027 4,889,338 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (24,690) Citibank, N.A. 68,587 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 605 Credit Suisse International 214,559 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,606 184,989 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,366) 191,131 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (1,430) 24,577 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (218) 131,230 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,153) 95,747 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (842) 95,587 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (1,103) 410,493 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,030) 313,821 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,317 Goldman Sachs International 243,732 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (795) 188,033 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (613) 578,100 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,129) 236,186 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (770) 479,149 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,688) 479,149 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,688) 348,893 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,762) 131,069 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (662) 101,341 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (462) 931 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (2) 239,560 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (468) 477,912 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,413) 17,709 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (89) 47,237 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (239) 53,256 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (174) 267,111 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (871) 320,184 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,465) 354,615 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,730) 405,825 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (792) 378,428 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,913) 274,573 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,055 366,290 — 1/12/44 (3.00%) 1 month USD-LIBOR Synthetic TRS Index 3.00% 30 year Fannie Mae pools 2,718 308,231 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,276 JPMorgan Chase Bank N.A. 301,878 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,229) 25,411 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (188) 274,347 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,053 JPMorgan Securities LLC 216,622 — 1/12/44 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,599) 2,204,601 — 1/12/42 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,967 Total $— Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $68,917,309. (b) The aggregate identified cost on a tax basis is $134,251,889, resulting in gross unrealized appreciation and depreciation of $1,485,723 and $2,324,938, respectively, or net unrealized depreciation of $839,215. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $59,663,097 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities and short-term investments with remaining maturities of 60 days or less, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $90,070 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $75,769 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $667,000 $— Mortgage-backed securities — 21,920,058 — Purchased options outstanding — 83,163 — Purchased swap options outstanding — 281,969 — U.S. government and agency mortgage obligations — 92,558,421 — U.S. treasury obligations — 16,525,063 — Short-term investments — 1,377,000 — Totals by level $— $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(52,318) $— $— Written options outstanding — (70,261) — Written swap options outstanding — (335,010) — Forward premium swap option contracts — 672 — TBA sale commitments — (53,454,024) — Interest rate swap contracts — 15,017 — Total return swap contracts — 24,145 — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Interest rate contracts $553,073 $605,696 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount) Purchased swap option contracts (contract amount) Written TBA commitment option contracts (contract amount) Written swap option contracts (contract amount) Futures contracts (number of contracts) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts§ $— $— $217,472 $— $— $— $— $— $— $— $217,472 OTC Total return swap contracts*# — 64,357 — 605 3,923 7,049 — 2,053 16,967 — 94,954 Futures contracts§ — 24,102 24,102 Forward premium swap option contracts# 22,643 — 350 — 20,755 — — 43,748 Purchased swap options# 45,344 50,127 — 105,419 1,167 3,267 — 76,645 — — 281,969 Purchased options# — 83,163 — — 83,163 Repurchase agreements — 1,377,000 — — — 1,377,000 Total Assets $67,987 $114,484 $217,472 $106,024 $5,090 $10,666 $1,377,000 $182,616 $16,967 $24,102 $2,122,408 Liabilities: Centrally cleared interest rate swap contracts§ — — 217,110 — 217,110 OTC Total return swap contracts*# 2,784 28,142 — — 9,142 26,725 — 2,417 1,599 — 70,809 Futures contracts§ — Forward premium swap option contracts# 22,467 3,499 — — — 334 — 16,776 — — 43,076 Written swap options# 42,589 84,350 — 46,791 43,096 245 — 117,939 — — 335,010 Written options# — 70,261 — — 70,261 Total Liabilities $67,840 $115,991 $217,110 $46,791 $52,238 $27,304 $— $207,393 $1,599 $— $736,266 Total Financial and Derivative Net Assets $147 $(1,507) $362 $59,233 $(47,148) $(16,638) $1,377,000 $(24,777) $15,368 $24,102 $1,386,142 Total collateral received (pledged)##† $— $— $— $— $— $— $1,377,000 $(24,777) $— $— Net amount $147 $(1,507) $362 $59,233 $(47,148) $(16,638) $— $— $15,368 $24,102 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
